NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 18, 2022 *
                              Decided February 18, 2022

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 21-1698

CHRISTOPHER S. PAUL,                              Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of
                                                  Illinois, Eastern Division.

      v.                                          No. 14-cv-03259

CHICAGO TRANSIT AUTHORITY,                        John F. Kness,
     Defendant-Appellee.                          Judge.

                                       ORDER

       Christopher Paul, a former bus driver with bipolar disorder, sued the Chicago
Transit Authority for allegedly failing to accommodate his disability and, after repeated
absences, firing him in retaliation for requesting accommodations. See 42 U.S.C.
§§ 12112(a), (b)(5)(A), 12203(a). The district court dismissed his accommodation claim as

      *
       After examining the submissions and record, we have concluded that the case is
appropriate for disposition without oral argument. FED. R. APP. P. 34(a)(2).
No. 21-1698                                                                          Page 2

untimely and entered summary judgment on his other claims. In a ruling spanning
35 pages, the court meticulously explained why Paul’s accommodation claim was
untimely and why the record contains no evidence from which a trier of fact could
rationally infer that Paul’s accommodation requests caused his firing.

       Paul had the assistance of recruited counsel in the district court, but on appeal he
is proceeding pro se, and he filed an appellate brief that does not address the district
court’s reasoning. Instead, he has merely copied verbatim his allegations from his
second amended complaint; in fact, he did so multiple times under different headings.
We liberally construe pro se filings, but we must be able to discern some argument in an
appellate brief, even one from a pro se litigant, and simply repeating the contents of the
complaint is not an argument. See FED. R. APP. P. 28(a)(8)(A); Anderson v. Hardman, 241
F.3d 544, 545 (7th Cir. 2001). Paul’s submission contains just one paragraph with a
possible argument, and it refers only to the failure-to-accommodate claim. But even that
lone paragraph does not discuss the district court’s detailed reasoning that this claim
was untimely. “[A]n appellate brief that does not even try to engage the reasons the
appellant lost has no prospect of success.” Klein v. O'Brien, 884 F.3d 754, 757 (7th Cir.
2018) (emphasis in original). We could dismiss Paul’s appeal on that basis alone.
See Cole v. Comm’r of Internal Revenue, 637 F.3d 767, 772–73 (7th Cir. 2011).

        For the sake of completeness, we have independently examined the record on the
accommodation claim—the only subject of that one paragraph—and conclude that the
district court correctly ruled that it was untimely. To be timely, Paul needed to file a
charge with the Equal Employment Opportunity Commission within 300 days of
receiving notice of the denial of his accommodation request. See 42 U.S.C. § 2000e-
5(e)(1); Sharp v. United Airlines, Inc., 236 F.3d 368, 372 (7th Cir. 2001). Paul was notified
of that denial, at the latest, on September 28, 2012, but he waited until August 6, 2013, to
file his charge. That was 12 days beyond the 300-day limit.

                                                                                AFFIRMED